Froceeding pursuant to CPLR article 78 (transferred to this *922Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Charged with smuggling, refusing a direct order and refusing a frisk, petitioner was found guilty following a tier III disciplinary hearing. After an administrative appeal, the determination was affirmed. Petitioner commenced this CPLR article 78 proceeding challenging the determination.
We confirm. The misbehavior report and the testimony of two correction officers who witnessed the events provide substantial evidence supporting the determination of guilt (see Matter of Price v Goord, 29 AD3d 1203,1204 [2006]). Petitioner’s exculpatory statements as to the nature of his acts and testimony of his witnesses presented a credibility issue for the Hearing Officer to resolve (see Matter of Miller v New York State Dept. of Correctional Servs., 295 AD2d 714, 714-715 [2002]). Petitioner’s argument that he was denied access to records in the form of a surveillance videotape is without merit as the record establishes that no recording existed (see Matter of Cornwall v Goord, 287 AD2d 911, 911-912 [2001]).
Mercure, J.R, Spain, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.